Title: To Thomas Jefferson from Chastellux, 30 June 1782
From: Chastellux, François-Jean de Beauvoir, Marquis de
To: Jefferson, Thomas


        
          a Williamsburg le 30 juin 1782
        Quoique les circonstances ne vous ayent pas permis, Monsieur, de vous rendre au desir que j’avois de vous posseder quelques jours a Williamsburg, je ne puis quitter la virginie sans me figurer que je me sépare de vous une seconde fois. Recevés donc avec mes adieux l’hommage de ma reconnoissance pour toutes les prévenances que j’ai recues de vous, et pour le bonheur dont vous m’avés fait jouir a Monticello. Mais en meme tems que je m’avoue votre débiteur a cet égard, permettés moi de vous faire souvenir, que vous etes aussi le mien. Vous avés contracté avec moi un engagement dont je ne pourrai jamais vous dispenser; vous m’avéz promis differentes observations que vous ne m’avés pas envoyées, et que je vous demande avec instance. Si vous voulés, Monsieur, les adresser a Philadelphie, je les recevrai a mon passage dans cette ville.
        J’aurois bien desiré vous montrer de très beaux plans du Pont naturel faits par l’ingénieur que j’y ai envoyé. Je compte les porter en Europe où ils seront gravés, et feront connoitre dans un autre hemisphere des merveilles de la nature presqu’ignorés dans celui cy. Mais le tems approche ou les américains auront le loisir de regarder autour d’eux, et de compter les tresors qu’ils possedent. Ce ne sera pas la nature brute qui leur ofrira ceux qu’ils doivent le plus estimer. Ils en trouveront un qui se cache dans les montagnes, mais qui doit, tôt ou tard, en sortir pour enrichir et illustrer la virginie.
        J’ai l’honneur d’etre, Monsieur, avec le plus sincere attachement, votre très humble et tres obeissant serviteur,
        Le chr. de Chastellux
        
          J’ai appris avec beaucoup de douleur que Madame Jefferson avait eté malade. J’espere qu’elle est maintenant retablie et je vous  suplie, Monsieur, de lui presenter mes plus respectueux hommages.
          M. le ch. d’Oyré, M. Lynch et M. Dillon me chargent de les rappeler a votre souvenir.
      